Citation Nr: 1312194	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  06-27 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for right ear hearing loss as a residual of cholesteatoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran had active military service from October 1997 to July 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas, that in pertinent part, denied service connection for bilateral hearing loss.  The case is now under the jurisdiction of the Wichita, Kansas RO.

In September 2007, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. 

In September 2007, VA received additional evidence from the Veteran along with a waiver of consideration by the Agency of Original Jurisdiction (AOJ). 

In May 2009, the Board remanded the claim for bilateral hearing loss for further development.  In a January 2011 decision, the Board, in pertinent part, denied the Veteran's claim for service connection for left ear hearing loss and remanded the Veteran's claim for service connection for right ear hearing loss for further development.  

The issue of service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran's right ear hearing loss is shown to result from his cholesteatoma, which is reasonably shown to have been caused by acoustic trauma in service.  




CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for cholesteatoma with residual right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable disposition of the claim for service connection for right ear hearing loss as a residual of cholesteatoma, all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; See also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Certain listed, chronic disabilities, including sensorineural hearing loss are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

The Veteran's service treatment records show that on August 1997 entrance examination, the ears and ear drums were found to be normal.  Audiometry revealed that puretone thresholds (in decibels) were: 





HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
0
0
0
LEFT
15
10
0
0
5

On his August 1997 report of medical history, the Veteran reported that he had not had any prior ear, nose or throat trouble or hearing loss.  

In January 1999, the Veteran was noted to be complaining of a head cold for the past two weeks.  Physical examination showed swelling of the ear drums in both ears.  

April 2000 audiometry revealed that puretone thresholds (in decibels) were: 





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
0
0
LEFT
5
0
0
0
5

In December 2000, the Veteran reported having ear pain for the past two weeks along with stomach pain, nausea and vomiting.  He indicated that he could barely hear.  On examination, he was noted to be experiencing tinnitus.  He also had a 100.8 temperature.  Physical examination showed that the right ear was bulging with fluid in it.  The diagnoses were viral gastroenteritis and otitis media, right ear.  

March 2001 audiometry revealed that puretone thresholds (in decibels) were: 









HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
-5
-5
0
LEFT
10
5
-5
5
15


April 2002 audiometry revealed that puretone thresholds (in decibels) were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
-5
-5
10
LEFT
20
10
-5
5
15

At a January 2004 medical examination, the Veteran's ears were found to be normal.   Audiometry revealed that puretone thresholds (in decibels) were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
5
0
LEFT
10
5
0
10
15


VA progress notes from June 2005 to December 2005 show ongoing treatment and evaluation of right ear pathology.  On June 8, 2005, the Veteran reported ear pain for the past 5 days.  He denied any recent trauma to the ear.  He was experiencing a slight fever and chills.  Physical examination showed poor visualization of the tympanic membrane but no obvious perforation.  The diagnostic assessment was otitis externa.  

On June 10, 2005 the Veteran was afforded an ear, nose and throat (ENT) consultation.  He noted that he could remember only one prior ear infection like the one he had been experiencing and that this had occurred in the right ear.  Physical examination showed a routine looking otitis media in the right ear.  It was noted that there may have been an attic perforation just above the short process of the malleolus.  A myringotomy was done with immediate release of pus and relief of pain.  The Veteran's hearing loss immediately improved.   

At a July 2005 follow-up ENT visit, the Veteran reported that he still could not hear well in the right ear.  Physical examination showed dried blood in the external auditory canal and on the tympanic membrane.  The treating physician cleaned the ear with alcohol and vinegar.  The diagnostic assessment was otitis media, right ear, responding to therapy.  

In October 2005, the Veteran was seen in urgent care with complaints of throbbing pain in the ear with a buzzing sensation and disequilibrium.  He was instructed to follow-up with ENT.  In December 2005, a VA audiologist noted that the Veteran had had chronic right ear pain for several months with diminished hearing.  He reported subjective tinnitus in the right ear since 1998, intermittently in the military, and currently quite frequently, several times per month lasting for about 10 to 15 minutes.  Additionally, he reported dizziness.  He indicated that during service he was exposed to noise from artillery, tanks, engines and gunfire.  He had also experienced civilian noise exposure for one year working in a noisy factory.  He did not report any familial history of hearing loss.  Otoscopy of the right ear showed what appeared to be dried blood in the ear canal with an intact tympanic membrane.   

Audiometry revealed that puretone thresholds (in decibels) were: 





HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
        25
35
45
LEFT
15
10
10
20
25

The Veteran reported that he continued to have pain and tenderness in the right ear.  Examination of the ear showed dried cerumen deep in the canal against the tympanic membrane.  This was removed under binocular microscopy revealing a retraction pocket in the superior posterior aspect of the tympanic membrane.  There was an area of infection in the pocket, which could have been obscuring a perforation.  It was noted that the audiometric testing had revealed a conductive hearing loss.  The diagnoses were otitis externa and impacted cerumen, right ear. 

In January 2006, an ENT physician diagnosed the Veteran with a right attic cholesteatoma.  The ENT noted that the December 2005 audiogram showed conductive hearing loss and the Veteran continued to have right ear pain.   

During the September 2007 Board hearing, the Veteran testified that he was in the infantry during his whole seven year service period and reiterated that he experienced significant noise exposure.  He indicated that he did notice some hearing problems and ringing in his ears during service, especially when he was in close proximity to loud guns being fired.  He also noted that he had had to go to sick call for right ear infections.  

The Veteran reported that he began going to VA for his right ear hearing problems soon after service and that he was eventually found to have a cholesteatoma.  As a result, he had had surgery at a private hospital.  

At a May 2008 private medical visit, the Veteran reported loss of hearing.  It was noted that he had had the cholesteatoma excised in September 2006.  The diagnostic assessment was sinusitis with a possible return of cholesteatoma.  

VA treatment records from September 2008 to November 2008 show treatment and evaluation for right ear pathology and hearing loss.  At an October 2008 ENT consultation, it was noted that the Veteran had had the cholesteatoma removed a couple of years prior.  He complained of some current hearing loss.  Physical examination showed that the attic area of the right ear was clear.  There was no evidence of retraction or cholesteatoma and the drum was translucent on both sides.  

A November 2008 VA audiological evaluation showed right ear hearing loss from 250 to 1000 Hz and from 3000 to 8000 Hz.  The Veteran indicated that he sometimes had some ringing in his right ear.  He reported a history of recreational noise exposure through hunting but that he wore ear protection.  A right ear hearing aid was selected and ordered.  In December 2008, the hearing aid was fitted.  


At a November 2009 VA audiological evaluation, audiometry revealed that puretone thresholds (in decibels) were: 





HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
35
40
80
LEFT
20
15
20
25
35

Speech audiometry revealed that speech recognition was 78 percent in the right ear and 92 percent in the left ear.  The examiner diagnosed the Veteran with mild to severe right ear mixed hearing loss from 250 to 8000 Hz.  The examiner recommended an ENT consultation to evaluate the Veteran's reported cholesteatoma and mixed hearing loss in the right ear.  

At a November 2009 VA ENT examination, the Veteran reported a recent history of difficulty hearing mostly in the right ear with associated otalgia.  He also reported some balance issues.  Additionally, he reiterated his history of noise exposure in service, including exposure to substantial noise from machine guns and missiles, with multiple episodes of ringing in the ears following the firing of some of these weapons.  He denied vertiginous symptoms, tinnitus, ear drainage or recurrent ear infections.  Physical examination showed that the right tympanic membrane was sclerotic with evidence of previous middle ear surgery.  There was no significant retraction pocket visualized.  There was slight opacity involving the posterior superior tympanic membrane, likely representing prosthesis or other previous middle ear reconstruction.  The examiner noted the Veteran's history of cholesteatoma diagnosed in 2005 with subsequent resection.  The examiner found that it was quite feasible that the cholesteatoma resulted from a traumatic injury to the right tympanic membrane with subsequent perforation and migration of sqaumous cells into the middle ear.  By history, there was no other readily apparent mechanism for his development of a cholesteatoma, as this was not present congenitally and he had had no previous history of right ear surgery or recurrent infections.  Currently, there was no residual evidence of right middle ear disease on examination.  

At a February 2011 VA audiological evaluation, audiometry revealed that puretone thresholds (in decibels) were: 





HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
40
55
LEFT
10
10
5
15
25

Speech audiometry revealed that speech recognition was 84 percent in the right ear and 100 percent in the left ear.  The diagnosis was right ear mixed hearing loss.  The examiner noted that evaluation of the etiology of the mixed loss needed to be conducted by an ENT physician.  

June and July 2012 notations from the VA Healthcare system show that the Veteran failed to report for a scheduled VA ENT examination on two occasions.  

In the instant case, there is no indication that the Veteran had any good cause reason for failing to report to the June or July 2012 VA examinations.  When a claimant fails (without good cause) to report for a VA examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  

The existing evidence clearly shows a right ear hearing loss by VA standards, as the Veteran's right ear hearing threshold has been 40 decibels or greater at at least one of the applicable hearing frequencies between 500 and 4000 Hz and the right ear hearing thresholds have been 26 decibels or greater at at least three of these frequencies.  38 C.F.R. § 3.385.  The evidence also reasonably indicates that the Veteran's right ear hearing loss resulted from his cholesteatoma and that it has continued after excision of the cholesteatoma.  Additionally, the Veteran is reasonably shown to have noise exposure during service due to serving as an infantryman.  Moreover, he has credibly reported to treating and evaluating VA medical professionals that this noise exposure involved some level of acoustic trauma, as evidenced by his experience of tinnitus and hearing loss upon being in close proximity to powerful guns firing. The remaining question is whether there is a relationship between this acoustic trauma in service and the Veteran's cholesteatoma. 

As noted above, the VA ENT examiner found that it was quite feasible that the Veteran's cholesteatoma resulted from a traumatic injury to the right tympanic membrane with subsequent perforation and migration of sqaumous cells into the middle ear.  The examiner noted that according to the Veteran's history, there was no other readily apparent mechanism for the development of a cholesteatoma, as the condition was not present congenitally, there was no previous history of right ear surgery and there was no history of recurrent right ear infections.  (Notably, the service treatment records do appear to show two instances of right ear infections.  Even if these past infections can be considered recurrent, thus representing an alternative cause for the cholesteatoma that the examiner did not appear to consider, their recurrence would tend to support a finding of service connection, as they occurred during active duty and there is no evidence that the Veteran had any ear infections prior to active duty).  This conclusion may appropriately be interpreted as a finding that it is likely that the Veteran's cholesteatoma was a result of traumatic injury to the tympanic membrane, particularly given the examiner's finding that there was no other readily apparent mechanism for the development of the cholesteatoma.  The examiner did not specify, however, whether the trauma, which likely caused the cholesteatoma, occurred in service.  Also, there is also no other medical opinion evidence of record concerning the likely cause of the cholesteatoma.  

Consequently, based on the evidence of record, it is not possible to determine whether the Veteran's acoustic trauma in service actually caused his cholesteatoma.  The Board must still consider, however, whether there is reasonable doubt as to the cause of the cholesteatoma, which may be resolved in the Veteran's favor.  38 C.F.R. § 3.102.  Examining the record as a whole, there is no indication that the Veteran experienced actual acoustic trauma during any time other than in service.  He has reported that he spent one year working in a noisy factory and he has also reported a history of noise exposure through hunting.  He did not report actual trauma to the right ear during either of these activities, however.  In contrast, he credibly reported acoustic trauma during service in the form of experiencing tinnitus and hearing loss after being in close proximity to weapons firings.  Consequently, although the medical evidence does not show an explicit link between the acoustic trauma in service and the Veteran's cholesteatoma, there is no basis in the record to conclude that the cholesteatoma resulted from any non-service related acoustic trauma.   Accordingly, given the lack of any basis in the record for relating the cholesteatoma to non-service related trauma and given that the Veteran's cholesteatoma manifested relatively soon after his acoustic trauma in service, the Board will resolve reasonable doubt in his favor and find that cholesteatoma resulting from acoustic trauma in service has been established.  Id.  

In summary, the Veteran's right ear hearing loss is shown to result from cholesteatoma.  Resolving reasonable doubt in his favor, the cholesteatoma is shown to result from acoustic trauma in service.  Thus, an award of service connection for right ear hearing loss, as a residual of cholesteatoma, is warranted.      
 

ORDER

Service connection for cholesteatoma with residual right hearing loss disability is granted.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


